DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-20 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from Kevin Dudney, Attorney of Record, on 8/25/2022.

3.	The application has been amended as follows:

IN THE CLAIMS
1.  (Currently Amended) An apparatus, comprising:
one or more processors configured to cause a user equipment device (UE) to:
	establish communication with a first base station, wherein the first base station comprises a macro cellular base station;
	perform a first signal quality measurement of a second base station, wherein the second base station comprises a new radio (NR) 
	compare the first signal quality measurement to a first threshold, wherein the first threshold is a B1 threshold;
	based on the first signal quality measurement exceeding the first threshold, attempt to connect to the second base station;
	in response to failing to connect to the second base station:
		determine a B1 offset based on an active band combination; and
		modify the first threshold using the B1 offset;
	perform a second signal quality measurement of the second base station;
	compare the second signal quality measurement to the modified first threshold;
	based on the second signal quality measurement exceeding the modified first threshold, attempt to connect to the second base station; and
	in response to failing to connect to the second base station, disable connection attempts to the second base station, wherein said disabling connection attempts to the second base station comprises disabling connection attempts to NR base stations.

	2.  (Currently Amended) The apparatus of claim 1, wherein the second base stationoperates on either frequency range 1 (FR1) or frequency range 2 (FR2)

	3.   (Previously Presented) The apparatus of claim 2, 
	wherein establishing communication with the first base station comprises providing UE capability information, wherein the UE capability information indicates NR capability; and
	wherein said disabling connection attempts to the second base station comprises providing updated UE capability information, wherein the updated UE capability information does not indicate NR capability.

	4.  (Currently Amended) The apparatus of claim 3, wherein the updated UE capability information is provided to the first base station as part of access stratum layer signaling.

	5.  (Previously Presented) The apparatus of claim 1, wherein said disabling connection attempts to the second base station comprises providing non-access stratum layer signaling to a mobility management entity (MME) associated with the first base station.

	6.  (Currently Amended) The apparatus of claim 1, wherein the one or more processors are further configured to cause the UE to:
	modify the first threshold one or more additional times; 
	perform one or more additional signal quality measurements; and
	detect one or more additional failures, wherein said disabling connection attempts to the second base station is based on detecting the one or more additional failures.

	7.  (Currently Amended) The apparatus of claim 6, wherein the one or more processors are further configured to cause the UE to:
	increment a counter for each failure within a first time period of a previous failure,	wherein said disabling connection attempts to the second base station is based on the counter exceeding a counter threshold.

	8.  (Currently Amended) The apparatus of claim 1, wherein the one or more processors are further configured to cause the UE to:
	re-enable connection attempts to the second base station based on one or more criteria.

	9.  (Previously Presented) The apparatus of claim 8, wherein the one or more criteria includes a timer reaching a threshold value after disabling connection attempts to the second base station.

	10. (Original) The apparatus of claim 8, wherein the one or more criteria includes detecting a change in motion state of the UE.
	
	11.  (Currently Amended) A user equipment (UE), comprising:
wireless communication circuitry; and
one or more processors coupled to the wireless communication circuitry, wherein the one or more processors are configured to cause the UE to:
	establish communication with a first base station, wherein the first base station comprises a long term evolution (LTE) base station, wherein establishing communication with the first base station includes providing UE capability information indicating new radio (NR) capability;
	perform a first signal quality measurement of a second base station, wherein the second base station is a NR 
	compare the first signal quality measurement to a first threshold, wherein the first threshold is a B1 threshold;
	based on the first signal quality measurement exceeding the first threshold, attempt to connect to the second base station;
	in response to a first radio link failure of the second base station: 
		determine a B1 offset based on an active band combination; and
		modify the first threshold using the B1 offset;
	perform a second signal quality measurement with the second base station;
	compare the second signal quality measurement to the modified first threshold;
	based on the second signal quality measurement exceeding the modified first threshold, attempt to connect to the second base station; and
	in response to a second radio link failure of the second base station, disable connection attempts to NR base stations, including the second base station, wherein said disabling connection attempts to the NR base stations comprises providing updated UE capability information, wherein the updated UE capability information does not indicate NR capability.

	12.  (Currently Amended) The UE of claim 11, wherein the one or more processors are further configured to cause the UE to:
	receive configuration information from the first base station specifying the first threshold; and
	 provide a measurement report to the first base station in response to the first signal quality measurement exceeding the first threshold, wherein attempting to connect to the second base station is performed in response to an addition command from the first base station.

	13. (Currently Amended) The UE of claim 11, wherein the one or more processors are further configured to cause the UE to:
	modify the first threshold one or more additional times; 
	perform one or more additional signal quality measurements; and
	detect one or more additional failures, wherein said disabling connection attempts to the NR base stations is based on detecting the one or more additional failures.

	14. (Currently Amended) The UE of claim 11, wherein the one or more processors are further configured to cause the UE to:
	re-enable connection attempts to the NR base stations, including to the second base station, based on one or more criteria.


	15.  (Currently Amended) An apparatus, comprising:
one or more processors, configured to cause a first base station, wherein the first base station comprises a macro cellular base station, to:
	establish communication with a user equipment (UE);
	receive UE capability information from the UE, wherein the UE capability information indicates new radio (NR) capability;
	transmit, to the UE, configuration information comprising an indication of a first threshold;
	receive a measurement report from the UE, wherein the measurement report indicates signal quality of a NR base station exceeds the first threshold, wherein the first threshold is a B1 threshold;
	
	disables connection attempts to the NR base station in response to a failed connection attempt by the UE to connect to the NR base station, the failed connection attempt a modified first threshold, the modified first threshold based on the first threshold modified by a B1 offset in response to a previous failure to establish a connection with the NR base station, the B1 offset based on an active band combination.

	16.  (Currently Amended) The apparatus of claim 15, 
configures a measurement report associated with the first threshold.

	17.  (Currently Amended) The apparatus of claim 15, wherein receiving updated UE capability information comprises:
	receiving a tracking area update message from the UE, wherein the tracking area update message indicates a UE capability change flag; and
	providing a UE capability enquiry message to the UE in response to the tracking area update message.

	18.  (Original) The apparatus of claim 17, wherein the UE capability information includes one or more information elements indicating NR capability, wherein the updated UE capability information does not include the one or more information elements indicating NR capability.

	19.  (Original) The apparatus of claim 15, wherein the one or more processors are further configured to:
	at a later time, receive second UE capability information from the UE, wherein the second UE capability information indicates NR capability.

	20.  (Original) The apparatus of claim 19, wherein the one or more processors are further configured to:
	in response to a new measurement report after receiving the second UE capability information, provide an addition command to the UE to an NR base station.





Allowable Subject Matter
4.	Claims 1-20 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-20 are allowed, in view of the Examiner’s amendment made above. 
 
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Sung, et al (US Patent No. 10,548,056), hereafter Sung, teaches
an apparatus, comprising: 
one or more processors, configured to cause a user equipment device (UE), to:
establish communication with a first base station, wherein the first base station comprises a macro cellular base station;
perform a first signal quality measurement of a second base station, wherein the second base station is a small cell base station;
compare the first signal quality measurement to a first threshold;
based on the first signal quality measurement exceeding the first threshold, attempt to connect to the second base station;
in response to failing to connect to the second base station, modify the first threshold;
perform a second signal quality measurement of the second base station;
compare the second signal quality measurement to the modified first threshold;
based on the second signal quality measurement exceeding the modified first threshold, attempt to connect to the second base station.

Marupaduga, et al (US Patent No. 11,134,530), hereafter Marupaduga, teaches 
in response failing to connect to the second base station, disable connections to the second base station.

However, Sung and Marupaduga, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
	one or more processors configured to cause a user equipment device (UE) to:
	perform a first signal quality measurement of a second base station, wherein the second base station comprises a new radio (NR) base station;
	compare the first signal quality measurement to a first threshold, wherein the first threshold is a B1 threshold;
		in response to failing to connect to the second base station:
			determine a B1 offset based on an active band combination; and
			modify the first threshold using the B1 offset;
	compare the second signal quality measurement to the modified first threshold;
	based on the second signal quality measurement exceeding the modified first threshold, attempt to connect to the second base station; and
	in response to failing to connect to the second base station, disable connection attempts to the second base station, wherein said disabling connection attempts to the second base station comprises disabling connection attempts to NR base stations.
	
With respect to independent claim 11 and the teachings of the most pertinent prior art:
Sung teaches
a user equipment (UE), comprising:
wireless communication circuitry; and
one or more processors coupled to the wireless communication circuitry, wherein the one or more processors are configured to cause the UE to:
establish communication with a first base station, wherein the first base station comprises a long term evolution (LTE) base station, 
perform a first signal quality measurement of a second base station, wherein the second base station is new radio (NR) base station;
compare the first signal quality measurement to a first threshold;
based on the first signal quality measurement exceeding the first threshold, attempt to connect to the second base station;
in response to a first radio link failure of the second base station, modify the first threshold using a first threshold offset;
perform a second signal quality measurement with the second base station;
compare the second signal quality measurement to the modified first threshold;
based on the second signal quality measurement exceeding the modified first threshold, attempt to connect to the second base station.

Marupaduga teaches 
wherein establishing communication with the first base station includes providing UE capability information indicating NR capability;
in response to a second radio link failure of the second base station, disable connections to NR base stations, including the second base station, 
wherein said disabling connections to the second base station comprises providing updated UE capability information, wherein the updated UE capability information does not indicate NR capability.

However, Sung and Marupaduga, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 11, including
	the one or more processors are configured to cause the UE to:
		perform a first signal quality measurement of a second base station, wherein the second base station is a NR base station;
	compare the first signal quality measurement to a first threshold, wherein the first threshold is a B1 threshold;
	in response to a first radio link failure of the second base station: 
		determine a B1 offset based on an active band combination; and
		modify the first threshold using the B1 offset;
		compare the second signal quality measurement to the modified first threshold;
		based on the second signal quality measurement exceeding the modified first threshold, attempt to connect to the second base station; and
in response to a second radio link failure of the second base station, disable connection attempts to NR base stations, including the second base station, wherein said disabling connection attempts to the NR base stations comprises providing updated UE capability information, wherein the updated UE capability information does not indicate NR capability.




With respect to independent claim 15 and the teachings of the most pertinent prior art:
Marupaduga teaches 
an apparatus, comprising:
one or more processors, configured to cause a first base station, to:
establish communication with a user equipment (UE);
receive UE capability information from the UE, wherein the UE capability information indicates new radio (NR) capability;
receive a measurement report from the UE, wherein the measurement report indicates signal quality of a NR base station exceeds a first threshold;
provide an addition command to the UE to connect to the NR base station;
in response to a plurality of connection failures by the UE to connect to the NR base station, 
receive updated UE capability information from the UE, wherein the updated UE capability information removes NR capability.

However, Marupaduga, whether taken alone or combination, does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 15, including
one or more processors, configured to cause a first base station, wherein the first base station comprises a macro cellular base station, to:
		transmit, to the UE, configuration information comprising an indication of a first threshold; and
		receive updated UE capability information from the UE, wherein the updated UE capability information disables connection attempts to the NR base station in response to a failed connection attempt by the UE to connect to the NR base station, the failed connection attempt in response to a measurement of signal quality of the NR base station exceeding a modified first threshold, the modified first threshold based on the first threshold modified by a B1 offset in response to a previous failure to establish a connection with the NR base station, the B1 offset based on an active band combination.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641